                          Case 1:21-cv-01746-JGK Document 6 Filed 03/04/21 Page 1 of 1

UNnED STATES DISTRICT COURT
SOuntERN DISTRICT DF NEW YORK                                                                             CIVIL ACTION HOc 1:21-CV-17.«i
 Rochi7fyni1nlk F,...dman CLP

                                                                                              l'NlntJW




                                                                                                     ..
 Jaoon Cyrulnllc

                                                                                           _,., ,
      - - - - - - - - ;IO'Flmwiroi:-scRVJ~ce~ - --
s.... ., _ _ ,
c..nyore.v,n I '"'
The undtr,ignod. boin9 duly IWOm, -           Ind says:

Deponent Ill not a party henlln. ii OWi( 18 ye.a of ege and rtlldll In U'le   '"'°   of Nitw Jney,

Thlt on 0)113/2021 al 12:01 PM a                       tantek,,NJ07111

Cltpotlel'lt wved a(n) SUmmona In a CMI Act&on 11t1d Comp&llnl Jury Trilll O.m11nded with bhlblts

on JNOn Cyrulnlk.,

bi/ afflD,g. true copyd Mell lo 1h11 door of uid iwtmiNs, which ii dtt'tndlm't dwClltlg ptlCMIIUII pll()e of abode wlhln lhl ......
Deponent wat ~ . with due dillgl,nct \o llnd defendant. M\llng c:allld lhete;

03/01nG21 t:15 PM _ , ...                                                                 NJ~             ..,•
                                                     071H, There were t#Ovehicln present• blue Tet11 berwtr,g
gn,yClwytll(P-~ ll,W -                              hll>tdltvmx,02mrrn:~"'°"CI- """~-lhrough ll>t2"--
                                       " ""'de(-'•wff _, · -
                                       T-odl, NJ 01- No one = - O n l y lho TMWOIClft ptl-.
bul dfd ""'"""" .... ~                                                      .... - , . 11)'-P,..-"' ....
o,mrzoz, 7'3G AM -
03/01/202111:a.AM                       T-NJ.AIMl,l_t_               nanny.SlltconftnnocllNIJaoon()yN'nik-homo.
h hls       office with                  HtYtd Ml, _ _ , . , .'tft      , a alll Wit lht onlyvtNclt pmtnt M lhe tltnt,
03,!03"202112:0G PM                     TeeMO-, NJ 01eee. No one anawwtd lht door. 8oCh vehldes. lM r.- and Pldllce wore on 1tlo
pntml... (... allac:hld ptlOIO of posling and whldea).

W11tM 20 dlyl of SUCh ll'lbd
ti delendn'a rasldilnca 11
                                    I malled a copy of NIM by nm claN mal In a poalplid enwlOpe property~ 10                  di,.,...
                                           ..neck. NJ 071M. Tha 91M1lope bore tM "Otnd "Pll'IONII ._,.. ConttdtntW' end did nol
h:flcat6 on 1he OlQlde llweof, by reun eddreN o, olhetwlee, !hat lfle communication was ftom an IIIOmey o, conoemed an
IC1bl 1golnaj lho -

MoUed copy on: 0"°3/2021

MIUTARV SERVI<:€; Upon Worma1ion Ind bdef based upon lhe convertldon(t) Md obltrlf&11on(I) .. ltoroNlcl deponent .vn thet
lhl deftndn ii noC In lht mlillry MMCa of lht &ate of NewYotti: or lht United S&lttt It that ttm'1 It dtflntd In lht l&IIUIN of l't &lee
of New Yortc o, U'le Ftdnl Soldltra Ind Sallora Clvil Relief Act.




             NOTARVPUlt.JC
